NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PRESIDIO COMPONENTS, INC.,
Plain,tiff-Cross Appellant, '
V.
AMERICAN TECHN'ICAL CERAMICS CORP.,
Defen,clant-Appellant.
2010-1355, 2011-1089 '
Appea1s from the United States District Court for the
Southern District of California in case no. 08-CV-0335,
Chief Judge Irn1a E. G0nza1ez.
ON MOTION
ORDER
American Technica1 Ceramics Corp. (ATCC) moves to
dismiss Presidio Components, Inc.’s cross-appeal for lack
of jurisdicti0n. Presidio opposes. ATCC replies
This motion was filed after both the appellant and
cross-appellant filed their opening briefs Pursuant to
Fed. Cir. R. 27(f), a motion to dismiss must be filed before

PRESIDIO COMPONENTS V. AMERlCAN TECH 2
the appellant files its opening brief or, failing that, argu-
ments concerning jurisdiction should be in the briefs. The
court notes that the parties discuss the timeliness of the
cross-appeal in their briefs and that the parties should
not be allowed to enlarge the word limitations for briefs
by expanding on those jurisdictional arguments in mo-
tions when those arguments should have been included
within the context of the briefs.
Accordingly,
IT ls ORDERED THAT:
(1) The motion to dismiss is denied for failure to com-
ply with Fed. Cir. R. 27(f).
(2) A copy of this order shall be transmitted to the
merits panel to inform the panel that the motion to dis-
miss the cross-appeal was denied due to a` failure to
comply with Fed. Cir. R. 27(f).
FoR THE CoURT
FEB 1 5 2012
/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Brett A. Schatz, Esq.
Marvin S. Gittes, Esq.
FlLED
8 us counT oFAPPEA1.s sua
3 ms FEnsno.c1ncun
FEB 1 6 2012
JANH0llBAlY
CLEFlK